Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                       DETAILED ACTION
Claims 1-10 are currently pending. 
                                                       
                                                   Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2021 and 12/15/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2-10 are objected to because of the following informalities: Claim 1 recite “a non-transitory computer readable medium (CRM)”, claims 2-10 needs to recite the non-transitory computer readable medium (CRM). Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the grounds of nonstatutory double patenting as being unpatentable over respective claims 1-20 of U.S. Patent No. 11,159,398 B2, to Burnette et al. Although the claims at issue are not identical, they are not patentably distinct from each other. It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Regarding claim 1, of the present application, Burnette et al.  also claims:
A non-transitory computer readable medium (CRM) storing computer programming instructions which, when executed by a computer system, cause the computer system to perform a method comprising: receiving a first registration request from a first application, the first registration request configured to select a first type of information from among the plurality of types of information and subscribe the first application to the first type of information; registering the first application as subscribing to the first type of information to produce registration information of the first application; receiving data from a plurality of input interfaces, each interface being defined differently from each other interface; parsing the data; filtering, using the registration information of the first application, the parsed data to produce filtered data including data of the first type of information; storing the filtered data in a metric storage; mapping the filtered data according to the input interfaces; and providing, based on the first application being registered as subscribing to the first type of information, the filtered data stored in the metric storage to the first application 
Claim 1 of Burnette et al.   recites additional limitations and features than that of claim 1 in the present application; that is, claim 1 of Burnette et al. is narrower in scope than claim 1 of the present application. Even so, one of ordinary skill in the art at the time of invention would conclude that claim 1 of the present application is an obvious variation of claim 1 in Burnette et al. with the only difference being the omission of the additional limitations recited in claim 1 of Burnette et al. See MPEP 804.II.B.1. "It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Since all of the limitations of claim 1 in the present application are also recited in claim 1 of Burnette et al, and the omission of the additionally recited limitations of claim 1 in Burnette et al. does not change the functions of the limitations recited in claim 1 of the present application since the omitted limitations are directed to further defining a method performed by a Metrics Parser Coordinator (MPC) configured to coordinate sharing of a plurality of types of information in claim 1 of Burnette et al.   (See also claim 11 of Burnette, which also recite similar limitation as claimed in instant application claim 1).
Regarding claim 2 of the present application, Burnette et al. also claims the identical limitations wherein the plurality of input interfaces include two or more different interfaces selected from a group comprising 3.sup.rd Generation Partnership Project (3GPP) interfaces, Long Term Evolution (LTE) interfaces, and custom interfaces (Burnette et al., Claims 2 and 12).
Regarding claim 3 of the present application, Burnette et al. also claims the identical limitations wherein the first application is a traffic manager (Burnette et al., Claims 3 and 13).
Regarding claim 4 of the present application, Burnette et al. also claims the identical limitations wherein the steps further comprise: receiving a second registration request from a second application, the second registration request configured to select a second type of information from among the plurality of types of information; and registering the second application, wherein registering the second application includes registering the second application as publishing the second type of information, registering the second application as subscribing to the second type of information, or both. (Burnette et al., Claims 4 and 14).
Regarding claim 5 of the present application, Burnette et al. also claims the identical limitations wherein the steps further comprise: providing a parser interface, wherein registering the second application is performed using the parser interface. (Burnette et al., Claims 5 and 15).
Regarding claim 6 of the present application, Burnette et al. also claims the identical limitations wherein receiving the data from the plurality of input interfaces includes receiving data of the second type of information from the second application only if the second application is registered to publish the second type of information. (Burnette et al., Claims  7 and 17).

Regarding claim 7 of the present application, Burnette et al. also claims the identical limitations wherein storing the filtered data in the metric storage is performed only if an application is registered as subscribing to a type of information included in the filtered data. (Burnette et al., Claims  8 and 18).

Regarding claim 8 of the present application, Burnette et al. also claims the identical limitations wherein providing the filtered data to the first application includes providing the filtered data to the first application in response to receiving the data of the first type of information. (Burnette et al., Claims  6 and 16).

Regarding claim 9 of the present application, Burnette et al. also claims the identical limitations wherein filtering the data includes: corroborating the parsed data received over a first interface of the plurality of input interfaces with first other parsed data received over the first interface; linking the corroborated parsed data with second other parsed data received over the first interface; and linking the parsed data with third other parsed data received over a second interface of the plurality of input interfaces different than the first interface (Burnette et al., Claims  9 and 19).

Regarding claim 10 of the present application, Burnette et al. also claims the identical limitations wherein parsing the data includes parsing the data according to the input interface the data was received through (Burnette et al., Claims  10 and 20).

                                    Claimed Subject Matter and Status Over the Prior Art
The examiner notes there are no rejections made under any section of 35 U.S.C. §§ 102 and 103. Even so, the examiner refrains from commenting on allowable subject matter over the prior art (cited in attached PTO-892) until the claim objections and nonstatutory double patenting rejection above are resolved and any future claim amendments that result can be reviewed and examined.  


prior art made of record
Comparing the limitations of claim 1, with DuPertuis et al. (US 2009/0201911 A1) discloses registration/re-registration messages can be handled by the instant system.  In FIG. 6, when a registration message is received by a SER (Block 600), the SER extracts information from the SIP registration message including, without limitation, the phone number or service address of the device sending the registration message, the device IP address and the port on which the device will be listening for responses from the instant system, the expiration period for the request, and the device user agent (Block 605).  If a service address or phone number cannot be successfully parsed from the registration message, the registration request is dropped (Block 615).  If the service address or telephone number can be parsed, then the device registration data is read from the cluster database (cluster database 136 of FIG. 1).
Li et al. (US 9,247,018 B2) discloses the network-side network element comprises a data gateway node, a home location register (HLR), a home subscriber server (HSS), or an authorization and accounting (AAA) server;  querying authentication information of the push client and an address of a push server locally or obtaining authentication information of the push client and an address of a push server from a user information database according to the intra-network identifier, and sending a push registration request message to the push server;  receiving a push registration request response message sent by the push server, wherein the push registration request response message carries the push identifier allocated by the push server to the push client;  and parsing the push registration request response message to obtain the push identifier of the push client (Fig. 2).                                                                                                                                          
Williams et al. (US 2014/0019609 A1) discloses Fig. 15, steps 1501, 1502, generating filtering criterion may include identifying a port for filtering, as in block 1501, and/or identifying a protocol on which to base filtering, as in block 1505.  In some embodiments, a port used by the network connected process may be identified.  In some embodiments, this port may correspond to a network traffic type.  The port may be identified, for example, by a TCP port number and/or a UDP port number, among others.  Traffic that is received on this port may then be identified, collected and/or analyzed (block 1502).  
Jung et al. US 2016/0277530 A1 discloses in Fig. 9 and Paragraphs 0125-0127 and 0135, Data mapping is a process of creating data element mappings between two distinct data sources.  When the IoT interaction system 10 receives data from the first networked device 183 and transmits it to the second networked device 185, the IoT interaction system 10 can change a specific word with another word as instructed)
Bradish (US 9,743,436 B1) discloses  in  Col. 3, lines 20-27, the registry computing service may be a cloud-based wireless identifier registration system that stores data associated with wireless identifiers into registry databases.  Registry databases may contain records of wireless identifiers having data fields that contain various types of data, such as user information, device information, commands or instructions for devices to execute, among other types data. Fig. 4 discloses the mechanism of receiving a registration request (402) the request may be generated on a computing device connected the registry through a suitable network, including local area networks and the internet.  The request may additionally include any suitable information required for the registration process.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

Narkar et al. (US 2012/0039312 A1) discloses At block 410, a component of the IMS core 107 parses the extended header information to determine the IMEI and IMSI associated with the mobile device 102 that sent the registration message 200.  As described previously, the IMS 
core will be able to extract the IMEI/IMSI information so long as the SIP client on the mobile device utilized a correct predetermined format for the SIP registration message or provided that the extended header information provides information about the formatting of the SIP registration message.  In some examples, the I-CSCF 112 parses the extended header information in the registration message (Fig. 4). 
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMANI OHRI/Primary Examiner, Art Unit 2413